Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

 Claim Rejections - 35 USC § 112
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30-31 recites the broad recitation”less than or equal to 60 degrees”, and the claim also recites “less than or equal to 45/30 degree” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 12-14, 24-26, 28-31 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kidd (5771644).
Kidd (figures 1-3) shows a door frame (figure 3) for insertion into a door opening of a support structure, the door frame comprising: a first side member (28) to be parallel less than or equal to 60 degrees, the second side member having a first side to face the support structure when the door frame is inserted into the door opening, the second side member having a second side opposite the first side to face the door opening when the door frame is inserted into the door opening, a third side member (60) having a third side to face the support structure and a fourth side opposite the third side to face the door opening when the door frame is inserted into the door opening, third side member positioned on the second side of the second side member.
Per claim 3, Kiddo further shows the third side member and the second side member are separated by a gap (figure 3, the gap set forth by part 40, 42, 44) therebetween.
	Per claims 5-6, Kidd further shows the second side member (30) is angled to contact the support structure (54), wherein the second side member is bendable at the bend, a bendable portion of the second side member to hold the door frame to the support structure (54, able to function as claimed)..
Per claims 7, Kidd further shows the first and second side members define an L-shaped flange profile (inherently so as it has the same profile as applicant’s claimed first and second members).
	Per claims 8, Kidd shows a door system for use with a door opening of a support structure, the door system including: a door frame (figure 3) for insertion into the 
	Per claims 12-14, Kidd further shows the second side member is deformable so that the second side member can be bent toward the support structure to contact the support structure, the second side member is aligned with a portion of the support structure that is bent toward the second side member, the portion of the support structure to be bent together with the second side member to hold the door frame to the support structure (the support structure is not a claimed structure), wherein the portion of the support structure (not positively claimed) and the second side member are bent at the same angle from the plane of the door opening.
	Per claims 24-26, Kidd further shows the door frame is couplable to the support structure via interference fit (support structure not positively claimed), the third side member includes a panel extending parallel to the plane of the door opening at a first end of the third member (figure 4 shows first and second panels next to middle portion 60), wherein the panel is a first panel, and wherein the third side member includes a second panel extending parallel to the plane of the door opening at a second end of the third side member that is opposite the first end of the third side member (inherently so as the members having sides extending vertically and parallel to the opening of the door). 
	Per claims 28-29, Kidd further shows a surface of the first side member is to contact a first portion of the support structure (able to function as claimed, see also figure 3), a second portion of the support structure angled by a second angle from the surface at a second bend, the second angle different from the first angle (support structure is not yet positively claimed), the first bend is at a first pivot point and the second bend is at a second pivot point that is separate from the second pivot point (see the area of contact for the parts in figure 3 also), the first angle is less than or equal to 45 degrees, the first angle is less than or equal to 30 degrees.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 32-35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidd.
.

Claims 4, 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidd in view of Bursk et al (4154034).
Kidd shows all the claimed limitations except for a seal to seal the door frame to at least a portion of a door to be coupled to the door frame.
Bursk et al further shows a seal (82) to seal the door frame (18) to at least a portion of a door (38) to be coupled to the door frame.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Kidd’s structures to show a seal (82) to seal the door frame (18) to at least a portion of a door (38) to be coupled to the door frame as taught by Bursk et al in order to form a sealed door that insulates the inside against the outside environment well along the edges.  
Per claim 10, Kidd as modified further shows the seal is compressed between the door and the door frame.
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidd in view of Darnell (7921603).
Kidd shows all the claimed limitations except for a seal positioned between the panel and the first side member.
Darnell shows a seal (94) between a panel (94) and first side member (158).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-20, 24-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different framing mounting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

10/23/2021